              Case:20-01947-jwb       Doc #:507 Filed: 08/02/2021          Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

 In re:                                                  Chapter 7
                                                         Hon. James W. Boyd
 Barfly Ventures, LLC                                    Jointly Administered
                                                         Case No. 20-01947
          Debtors.

                       NOTICE OF APPEARANCE AND REQUEST
                     FOR SERVICE OF NOTICES AND DOCUMENTS

          PLEASE TAKE NOTICE that Hailey R. Kimball-Dexter of Jaffe, Raitt, Heuer & Weiss,

P.C. appears, pursuant to Fed. R. Bankr. P. 9010(b) and 11 U.S.C. § 1109(b), as counsel to Thomas

Bruinsma, in his capacity as Chapter 7 Trustee of Barfly Ventures, LLC et. al. (“Trustee”).

          PLEASE TAKE FURTHER NOTICE that Trustee requests, pursuant to Fed. R. Bankr. P.

2002 and 11 U.S.C. § 1109(b), that copies of all notices and pleadings given or required to be

given, and all papers served or required to be served, be given and served upon the following

persons at the address, telephone number, facsimile number, and email address indicated:

                       Hailey R. Kimball-Dexter, Esq.
                       Jaffe, Raitt, Heuer & Weiss, PC
                       27777 Franklin Road, Suite 2500
                       Southfield, Michigan 48034
                       Telephone: (248) 351-3000
                       Facsimile: (248) 351-3082
                       Email: hkimball@jaffelaw.com

          PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b), this demand

includes not only the notices and papers referred to in the Federal Rules of Bankruptcy Procedure,

but also includes all orders and notices of any applications, petitions, motions, complaints, requests

or demands, hearings, answering or reply papers, memoranda and briefs in support of any of the

foregoing and any other document filed with, or otherwise brought before this Court with respect

to the above-referenced bankruptcy proceedings, whether formal or informal, whether written or




                                                  1
            Case:20-01947-jwb        Doc #:507 Filed: 08/02/2021          Page 2 of 3




oral, and whether transmitted or conveyed by U.S. mail, electronic mail, courier service, hand

delivery, telephone, facsimile transmission, telegraph, telex, or otherwise.

       PLEASE TAKE FURTHER NOTICE that Trustee intends that neither this Notice of

Appearance and Request for Service of Papers nor any later appearance, pleading, claim or suit

shall waive: (i) Trustee’s right to have final orders in non-core and certain core matters entered

only after de novo review by a District Court Judge; (ii) Trustee’s right to trial by jury in any

proceeding so triable in any case, controversy, or proceeding related to these bankruptcy

proceedings; (iii) Trustee’s right to have the District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal, or (iv) any other rights, claims, actions,

defenses, setoffs, or recoupments to which Trustee is or may be entitled under agreements, in law

or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Trustee

reserves.

                                                 JAFFE RAITT HEUER & WEISS, P.C.
                                                 By: /s/Hailey Kimball-Dexter
                                                 Hailey Kimball-Dexter (P81031)
                                                 Jay L. Welford (P34471)
                                                 Paul R. Hage (P70460)
                                                 27777 Franklin Road, Suite 2500
                                                 Southfield, MI 48034
                                                 Telephone: (248) 351-3000
                                                 jwelford@jaffelaw.com
                                                 phage@jaffelaw.com
 Dated: August 2, 2021                           hkimball@jaffelaw.com

                                                 Counsel to Thomas Bruinsma, in his
                                                 capacity as Chapter 7 Trustee of Barfly
                                                 Ventures, LLC et. al.




                                                 2
              Case:20-01947-jwb       Doc #:507 Filed: 08/02/2021         Page 3 of 3




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

 In re:                                                  Chapter 7
                                                         Hon. James W. Boyd
 Barfly Ventures, LLC                                    Jointly Administered
                                                         Case No. 20-01947
          Debtors.

                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 2, 2021, 2021, I caused to be served a copy of the Notice

Of Appearance And Request For Service Of Notices And Documents and this Certificate of

Service by using the Court electronic filing system which will send notification of such filing to

all parties listed on the ECF list in the above-captioned case.

                                                  JAFFE RAITT HEUER & WEISS, P.C.
                                                  By: /s/Hailey Kimball-Dexter
                                                  Hailey Kimball-Dexter (P81031)
                                                  Jay L. Welford (P34471)
                                                  Paul R. Hage (P70460)
                                                  27777 Franklin Road, Suite 2500
                                                  Southfield, MI 48034
                                                  Telephone: (248) 351-3000
                                                  jwelford@jaffelaw.com
                                                  phage@jaffelaw.com
 Dated: August 2, 2021                            hkimball@jaffelaw.com

                                                  Counsel to Thomas Bruinsma, in his
                                                  capacity as Chapter 7 Trustee of Barfly
                                                  Ventures, LLC et. al.




                                                  3
